             Case 1:21-cv-00131-JD Document 2 Filed 02/05/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW HAMPSHIRE


VERY REVEREND GEORGES F. de LAIRE,
J.C.L.,

               Plaintiff,
                                                        CIVIL ACTION NO. 1:21-cv-00131
        v.

GARY MICHAEL VORIS, ANITA CAREY,
ST. MICHAEL’S MEDIA a/k/a CHURCH
MILITANT

               Defendants.


                MOTION TO PERMIT HOWARD M. COOPER, ESQUIRE
                          TO APPEAR PRO HAC VICE

       The undersigned, a member in good standing of the Bar of this Court, respectfully moves

pursuant to Local Rule 83.2(b) that Howard M. Cooper, Esq. of Todd & Weld, LLP, One Federal

Street, Boston, Massachusetts 02110 be permitted to practice before this Court in this action on

behalf of Plaintiff the Very Reverend Georges F. de Laire, J.C.L. In support hereof, the

undersigned states as follows:

       1.      The undersigned or another attorney who is admitted and in good standing with

the bar of this Court shall at all times be associated with Attorney Cooper in this action.

       2.      The Affidavit of Howard M. Cooper, Esq. is filed herewith in further support of

this Motion.

       3.      No memorandum of law is necessary in support of this Motion.

       WHEREFORE, Joseph M. Cacace, counsel for Plaintiff the Very Reverend Georges F. de

Laire, J.C.L., respectfully requests that this Court grant this Motion to admit Howard M. Cooper
            Case 1:21-cv-00131-JD Document 2 Filed 02/05/21 Page 2 of 2




to practice before this Court pro hac vice until this matter is concluded or this Court no longer

assumes jurisdiction over the matter.

                                        Respectfully submitted,

                                        VERY REVEREND GEORGES F. de LAIRE, J.C.L.,

                                        By his attorney,


                                        /s/ Joseph M. Cacace
                                        Joseph M. Cacace, NH Bar # 266082;
                                        MA BBO # 672298
                                        TODD & WELD LLP
                                        One Federal Street, 27th Floor
                                        Boston, MA 02110
                                        (617) 720-2626
                                        jcacace@toddweld.com


Dated: February 5, 2021



                                 CERTIFICATE OF SERVICE

       I, Joseph M. Cacace, hereby certify that the foregoing document filed through the ECF

system will be sent electronically to the registered participants as identified on the Notice of

Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered

participants.


                                               /s/ Joseph M. Cacace
                                               Joseph M. Cacace

Dated: February 5, 2021




                                                   2
